Title: From Julia Stockton Rush to Abigail Smith Adams, 7 January 1814
From: Rush, Julia Stockton
To: Adams, Abigail Smith



My dear Madam
Philadelphia Janary 7th 1814

Accept my thanks for your last favor, and the congratulations of myself and family on the return of a new year, may it come fraught with the best of blessings to my distinguished and respected frends. It finds me surrounded with all the comforts I have ever enjoyed except my dearest and best frend, the blank made by his absence seems to be particularly felt at the recurrence of noted days and seasons of the year, but I thank God I am becoming gradually more resigned and submissive than I have been—the merciful being who sees it necessary to afflict his creatures, has so constituted our natures, that time will have its effect in softening our sharpest sorrows
I have communicated to my Son your wish that he should be acquainted with Coll Smith.  I am sure it will be attended to.—
Our City in common no doubt with the rest of our country have been rejoycing in the prospect of peace held out to us in the public prints.—it is so desirable an event to me that I can hardly allow myself to beleive so much happiness is in store for me at present—the situation of my two daughters makes it more important to us than to most others who have only the good of their country to desire, I feel that sentiment in common with them and a degree of selfishness in addition.
Will you have the goodness dear Madam to send the enclosed letter to the gentleman who was kind enough to send one to Quebec for me—I must continue to write tho I get  no return—I cannot just now recollect his name—will you add a direction to his case—
present me respectfully to Mr Adams and beleive me dear Madam / your obliged frind
Julia Rush